Citation Nr: 0729069	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-25 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD) prior to 
January 3, 2005.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD since March 1, 2005.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the case in August 2006 to obtain the 
veteran's Social Security Administration (SSA) records.  
Since those records have now been obtained, the case is once 
again before the Board for review. 

The veteran initially requested that he be scheduled for a 
Board hearing at the RO. The RO then notified the veteran 
that his hearing had been scheduled for June 7, 2006.  
However, the veteran failed to appear with no explanation 
provided.  Therefore, his hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.702(d) (2006). 


FINDINGS OF FACT

1.  Prior to January 3, 2005, the veteran's PTSD resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as near-continuous 
depression affecting his ability to function effectively; 
impaired impulse control; and difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting.

2.  Since March 1, 2005, the veteran's PTSD has resulted in 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
have been met prior to January 3, 2005.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, 
Diagnostic Code 9411 (2006).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met since March 1, 2005.  38 U.S.C.A. § 1155 (West 
Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1992, the veteran filed a claim seeking service 
connection for PTSD.  The RO eventually granted service 
connection and assigned a 30 percent disability rating for 
PTSD, effective January 2002.  The veteran appealed the 
assignment of the 30 percent rating.  

During the course of this appeal, the RO issued a rating 
decision in August 2003 in which it granted an increased 
rating of 50 percent for the veteran's PTSD, effective 
January 2002.  A September 2004 rating decision also assigned 
a temporary total rating from July 19, 2004, until August 31, 
2004, for a period of hospitalization in excess of 21 days.  
See 38 C.F.R. § 4.29.  Following the termination of this 
period, the RO restored the prior 50 percent rating from 
September 1, 2004.  

In July 2005, the RO assigned another temporary total rating 
from January 3, 2005, until February 28, 2005, for a period 
of hospitalization pursuant to 38 C.F.R. § 4.29.  Following 
the termination of this period, however, the RO assigned a 70 
percent rating for the veteran's PTSD from March 1, 2005. 

Therefore, two issue must be adjudicated: (1) entitlement to 
an initial disability rating in excess of 50 percent for PTSD 
prior to January 3, 2005; and (2) entitlement to a disability 
rating in excess of 70 percent for PTSD since March 1, 2005.  
Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

A.  Prior to January 3, 2005

The Board finds that the evidence supports a 70 percent 
disability rating for the veteran's PTSD for the entire 
period prior to January 3, 2005.  As an initial matter, the 
Board notes that the veteran also suffers from depression and 
dysthymia in addition to his service-connected PTSD.  
However, since medical evidence indicates that these 
nonservice-connected psychiatric disorders are secondary to 
his service-connected PTSD, the Board will consider all of 
his psychiatric symptomatology in evaluating his service-
connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 
183 (1998).

The clinical evidence prior to January 3, 2005, shows that 
the veteran's PTSD has resulted in occupational and social 
impairment with deficiencies in most areas due to such 
symptoms near-continuous anxiety or depression affecting his 
ability to function effectively; impaired impulse control; 
and difficulty in adapting to stressful circumstances, 
including work or a work-like setting.  Thus, the veteran's 
PTSD meets the criteria for a 70 percent rating prior to 
January 3, 2005.  

The Board notes that a February 2003 letter from the 
veteran's therapist at the Vet Center supports the assignment 
of a 70 percent rating for PTSD.  The therapist explained 
that, although the veteran continued to work at the U.S. 
Postal Service (USPS), he continued to engage in arguments 
and verbal confrontations.  The therapist also noted that the 
veteran's mood was generally dysphoric, that his short-term 
memory and concentration were poor, and that he remained 
socially withdrawn.  The veteran's PTSD symptoms also 
included intrusive thoughts and nightmares about PTSD, an 
exaggerate startle response, psychological and physiological 
distress when exposed to events that remind of his combat 
experiences, avoidance of intimacy, and a marked belief that 
his life had no real meaning or purpose.  In sum, the VA 
therapist confirmed that the veteran experienced ongoing 
impaired impulse control as well as difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting).  

Findings contained in an April 2003 VA psychiatric 
examination report also support the assignment of a 70 
percent disability rating for the veteran's PTSD.  In this 
regard, a mental status examination revealed that the 
veteran's mood was anxious and dysphoric.  But more 
significant is the fact that the examiner assigned the 
veteran a GAF score of 40.  The Board notes that a GAF score 
between 31 and 40 is appropriate where behavior is manifested 
by major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 47 (1994).

The veteran was also hospitalized by VA from July to August 
of 2004 following an exacerbation of PTSD symptoms, which 
included anxiety, hypervigilance, an increased startle 
response, nightmares, intrusive thoughts, anxiety.  Again, 
the veteran was assigned a GAF score of 40, for major 
occupational and social impairment.  Id.  Although the 
veteran was assigned a temporary total rating for this period 
of hospitalization, the Board notes that an exacerbation of 
PTSD symptoms requiring inpatient treatment reflects an 
overall worsening of the underling disability. 

In light of these findings, the Board concludes that the 
evidence supports a 70 percent disability rating for PTSD 
prior to January 3, 2005.  In other words, these findings 
reflect that the veteran's PTSD, for the period prior to 
January 3, 2005, has resulted in occupational and social 
impairment with deficiencies in most areas due to such 
symptoms near-continuous anxiety or depression affecting his 
ability to function effectively; impaired impulse control; 
and difficulty in adapting to stressful circumstances, 
including work or a work-like setting.  Hence, a 70 percent 
rating for PTSD is warranted prior to January 3, 2005. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 70 percent for PTSD prior to January 3, 2005.  
In other words, the evidence does not show that the veteran's 
PTSD caused total social and occupational impairment during 
this period.  The Board places significant weight on the fact 
that that the veteran had maintained gainful employment at 
the USPS from 1986 until October 2004.  This is consistent 
with a medical opinion contained in the 2004 VA 
hospitalization report that the veteran was considered 
employable.  The veteran has also been continuously married 
since 1971.  Moreover, findings from mental status 
examinations during this period have consistently shown the 
veteran to be fully oriented with no significant cognitive 
impairment, thereby providing compelling evidence against the 
assignment of a 100 percent disability rating.

The Board has carefully considered the GAF scores of 40, 
which reflects major occupational and social impairment 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1994).  However, in light of the 
veteran's long-term marriage and the fact that he was able to 
maintain gainful employment at the USPS for approximately 18 
years, total occupational and social impairment has not been 
shown during this period. 

The Board also notes that a determination by the Social 
Security Administration (SSA) dated in April 2005 found the 
veteran to be disabled from July 2004 due to primary 
diagnoses of anxiety related disorders and a secondary 
diagnosis of chronic pulmonary insufficiency (COPD).  
However, the Board emphasizes that the veteran has many other 
health concerns in addition to PTSD which most likely 
interfere with his ability to work, namely COPD, peripheral 
arterial disease, and allergies with chronic sinusitis.  In 
any event, the Board is not bound by the findings of 
disability and/or unemployability made by other agencies, 
including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).

In conclusion, the Board finds that the evidence supports a 
70 percent disability rating for the veteran's PTSD for the 
entire period prior to January 3, 2005, but that the 
preponderance of the evidence is against a disability rating 
in excess of 70 percent during this period. 

B.  Since March 1, 2005.  

Since March 1, 2005, however, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment.  Accordingly, a 100 percent disability rating is 
warranted from that date.  

The Board notes that the veteran was hospitalized by VA from 
January 3, 2005, to February 17, 2005, for an exacerbation of 
PTSD symptoms.  Although the veteran was assigned a temporary 
total rating during this period of hospitalization, the fact 
that he required inpatient psychiatric treatment is 
consistent with a chronic worsening of his PTSD symptoms.  
The veteran also stopped working at that time, apparently 
because of his inability to get along with supervisors and 
coworkers.  

Indeed, a May 2005 VA examination report confirms that the 
veteran's PTSD has chronically worsened and now results in 
total occupational and social impairment.  For example, the 
veteran reported significant marital problems, which included 
his wife threatening to leave him, a lack of sexual and 
emotional intimacy, and an overall lack of communication 
between them.  He also explained that he was no longer able 
to attend family or social gatherings because of extreme 
anxiety and that he would avoid people by hiding in his 
cellar - which he referred to as his "bunker."  A mental 
status examination revealed that the veteran was quite 
anxious and depressed, becoming tearful at one point during 
the interview.  His concentration and speech was slow.  Also 
significant is the fact that the examiner assigned the 
veteran a current GAF score of 36, adding that his highest 
score during the past year was only 38, thereby indicating an 
inability to work.  Id. 

In light of these findings, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment since March 1, 2005.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Therefore, a 100 percent disability rating is 
warranted from March 1, 2005.

The Board thus concludes that the evidence supports a 70 
percent disability rating for the veteran's PTSD prior to 
January 3, 2005, and a 100 percent disability rating since 
March 1, 2005.  

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in September 
2002 and March 2003 as well as a letter by the Appeals 
Management Center dated in August 2006: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran, including SSA records 
obtained pursuant to the Board's remand.  The veteran was 
afforded appropriate VA examinations to assess the nature and 
severity of his PTSD.  These examinations are adequate for 
rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

A 70 percent disability rating for PTSD is granted prior to 
January 3, 2005, subject to the law and regulations governing 
the payment of monetary benefits. 

A 100 percent disability rating for PTSD is granted since 
March 1, 2005, subject to the law and regulations governing 
the payment of monetary benefits. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


